James R. Cooper, Judge, concurring. I concur in the result reached by the majority opinion, but only because the appellant failed to prove that the course of study which she was taking at Springdale Memorial Hospital was approved by the State Board of Vocational Education. I believe that the term ‘‘State vocational school” is to be liberally construed in order to accomplish the beneficial purposes of the Arkansas Employment Security Law. Ark. Stat. Ann. § 81-1101 (Repl. 1976); Ark. Stat. Ann. § 81-1102 (Supp. 1981); Graham v. Daniels, 269 Ark. 774, 601 S.W.2d 229 (Ark. App. 1980). The majority construes the term “State vocational school” too narrowly, in my view. I would hold that a person is attending a “State vocational school” whenever that person is enrolled in a course of study approved by the State Board of Vocational Education. The State Board of Vocational Education has the authority to; (1) establish two (2) vocational schools in each district, Ark. Stat. Ann. § 80-2502 (Repl. 1980); (2) establish or designate one or more Area Vocational-Technical and Adult Education Schools, Ark. Stat. Ann. § 80-2559 (Repl. 1980); (3) establish branches of Area Vocational-Technical and Adult Education Schools, Ark. Stat. Ann. § 80-2560.1 (Repl. 1980); and (4) establish special vocational-technical instruction at public schools or in other facilities, Ark. Stat. Ann. § 80-2560.1 (Repl. 1980). Under the majority opinion, a person attending a vocational school under subsection one would not be required to obtain the Employment Security Division Administrator’s approval, in order to obtain unemployment benefits. However, in order to obtain benefits, a person would have to have approval of his course of study by the Administrator if his particular program fell under subsections two, three, or four. The course of study being pursued is what is significant, rather than the location at which that course of study is taught. It is only when the State Board of Vocational Education has not approved a course of study, that approval of the Administrator is required, and then the factors which are to be considered by the Administrator are enumerated in the statute. I am authorized to state that Judge Glaze joins in this concurring opinion.